Opinion issued June 28, 2012.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00275-CV
                            ———————————
                  KIMBERLY TRIMMER-DAVIS, Appellant
                                         V.
                      THE CITY OF HOUSTON, Appellee



                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11410


                          MEMORANDUM OPINION

      Appellant, Kimberly Trimmer-Davis, has neither established indigence nor

paid all the required fees. See TEX. R. APP. P. 5 (requiring payment of fees in civil

cases unless indigent), 20.1 (listing requirements for establishing indigence); see

also TEX. GOV’T CODE ANN.§ 51.207 (West Supp. 2011), § 51.941(a) (West 2005),
§ 101.041 (West Supp. 2011)(listing fees in court of appeals); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A§ B(1)(listing fees in court

of appeals). After being notified on March 26, 2012 that this appeal was subject to

dismissal if the fees were not paid within 10 days, appellant did not adequately

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2